Case 2:20-cv-08216-MWF-AFM Document 1 Filed 09/08/20 Page 1 of 14 Page ID #:1




 1 William D. Naeve (SBN 92270)
        wnaeve@murchisonlaw.com
 2 Bryan M. Weiss (SBN 128679)
        bweiss@murchisonlaw.com
 3 MURCHISON & CUMMING, LLP
     801 S. Grand Avenue, Suite 900
 4 Los Angeles, CA 90017
     (213) 623-7400
 5
     Attorneys for Plaintiffs,
 6 FIRST MERCURY INSURANCE COMPANY
     and THE NORTH RIVER INSURANCE
 7 COMPANY
 8
                                   UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11
     FIRST MERCURY INSURANCE                         CASE NO.
12 COMPANY and THE NORTH RIVER
     INSURANCE COMPANY                               COMPLAINT FOR DECLARATORY
13                                                   JUDGMENT
                   Plaintiffs,
14
            vs.
15
     WEYERHAEUSER NR COMPANY, a
16 Washington corporation, ASPEN
     INSURANCE UK LIMITED, a company
17 organized under the laws of England;
     LEXINGTON INSURANCE COMPANY,
18 a Delaware corporation; NATIONAL
     INTERSTATE INSURANCE COMPANY,
19 an Ohio corporation.
20                 Defendants,

21 GARDNER TRUCKING, INC., a
     California corporation,
22
                   Real Party in Interest.
23
24
25          Plaintiffs FIRST MERCURY INSURANCE COMPANY ("FMIC") and THE NORTH

26 RIVER INSURANCE COMPANY ("North River") hereby allege as follows:
27 //
28
                                                 1
                                 COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:20-cv-08216-MWF-AFM Document 1 Filed 09/08/20 Page 2 of 14 Page ID #:2




 1                                JURISDICTION AND VENUE
 2         1.      The United States District Court for the Central District of California has

 3 original jurisdiction over this case under 28 U.S.C. § 1332 because this is a civil action between
 4 citizens of different states in which the amount in controversy exceeds the sum of $75,000.00,
 5 exclusive of interest and costs.
 6         2.      Venue is proper in this judicial district under 28 U.S.C. § 1391(a) and (b)(2)

 7 because the events or omissions that precipitated the claims and gave rise to this action
 8 occurred in this judicial district, including the issuance of the insurance contracts at issue and
 9 the filing of the underlying action entitled Peter Alfaro v. Weyerhaeuser Company, et al., Los
10 Angeles County Superior Court, Case No. BC646685 (the “Underlying Action”) for which
11 Defendants WEYERHAEUSER NR COMPANY ("Weyerhaeuser") and ASPEN INSURANCE
12 UK LIMITED ("Aspen") seek coverage under policies of insurance issued by FMIC and North
13 River to Gardner Trucking, Inc. in this judicial district.
14                                 NATURE OF THE ACTION
15         3.      As more fully set forth below, this is an action for declaratory relief pursuant to

16 28 U.S.C. § 2201 and 28 U.S.C. § 2202 for the purpose of determining an actual controversy
17 between the parties with respect to the parties' obligations under various contracts of
18 insurance.
19         A.      PARTIES

20         4.      Plaintiff FMIC, a corporation, was and is an insurance company organized and

21 existing under the laws of the State of Michigan, with its statutory home office in the State of
22 Illinois. FMIC is authorized to conduct business in the State of California.
23         5.      Plaintiff North River, a corporation, was and is an insurance company

24 organized and existing under the laws of the State of New Jersey, with its principal place of
25 business in the State of New Jersey. North River is authorized to conduct business in the
26 State of California.
27         6.      Defendant Weyerhaeuser, a corporation, was and is a corporation organized

28 and existing under the laws of the State of Washington, with its principal place of business in
                                                   2
                              COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:20-cv-08216-MWF-AFM Document 1 Filed 09/08/20 Page 3 of 14 Page ID #:3




 1 the State of Washington.
 2         7.     Defendant Aspen, a private limited company, was and is an insurance company

 3 organized and existing under the laws of England, with its principal place of business in
 4 London, England.
 5         8.     Upon information and belief, Defendant Lexington Insurance Company

 6 (“Lexington”) is a business entity organized under the laws of Delaware that, at all relevant
 7 times, was engaged in the business of selling insurance policies in the State of California.
 8         9.     Upon information and belief, Defendant National Interstate Insurance Company

 9 (“National”) is a business entity organized under the laws of Ohio that, at all relevant times,
10 was engaged in the business of selling insurance policies in the State of California. National
11 is sued only in its capacity as an excess insurer to Gardner Trucking, Inc. (“Gardner”) and not
12 a primary insurer as discussed below.
13         10.    Real Party in Interest Gardner Trucking, Inc., a corporation, was and is a

14 corporation organized and existing under the laws of the State of California, with its principal
15 place of business in the State of California. Gardner Trucking, Inc. is the named insured under
16 the policies of insurance upon which FMIC and North River seek declaratory relief in this
17 action, and is therefore a real party in interest in this action as the party with which the
18 contract of insurance was made. Gardner Trucking, Inc. is also a party to the “Dedicated
19 Truckload Master Motor Carrier Contract (U.S.)” (“Carrier Contract”) which forms the basis
20 upon which Weyerhaeuser claims additional insured coverage under the FMIC and North
21 River policies and is also a real party in interest in this action as a party to the Carrier
22 Contract.
23                                 FACTUAL BACKGROUND
24         B.     THE CARRIER CONTRACT

25         11.    Weyerhaeuser entered into the Carrier Contract with Gardner Trucking

26 effective July 20, 2009. Paragraph “10. Insurance,” subparagraph 10.1, states that “carrier will
27 at all times during the Term maintain insurance as specified in Attachment D, Insurance.”
28 Subparagraph “10.6” provides that “Weyerhaeuser will be named as an additional insured or
                                                  3
                              COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:20-cv-08216-MWF-AFM Document 1 Filed 09/08/20 Page 4 of 14 Page ID #:4




 1 a loss payee on all insurance policies.” In turn, “Attachment D” obligates Gardner Trucking,
 2 Inc. to “maintain insurance of the types and amounts specified below.” (Italics added.) A true and
 3 correct copy of the Carrier Contract is attached hereto as Exhibit A.
 4         12.     The “types” of insurance “specified” in “Attachment D” consist of “Workers

 5 Compensation Insurance,” “Employers Liability Insurance,” “Automobile or Truck Liability
 6 Insurance,” “Cargo Insurance,” “Comprehensive General Liability Insurance,” and “Fidelity
 7 Insurance or Fidelity Bond.” The “Amounts Specified” in “Attachment D” for “Automobile
 8 or Truck Liability Insurance” are set forth in Paragraph “3,” as follows:
 9                 3.     Automobile or Truck Liability Insurance covering all

10                        vehicles and trailers used in connection with this

11                        agreement, with limits of no less than

12                        i.       $1,000,000 per occurrence if no hazardous material

13                                 is transported

14                        ii.      $5,000,000 per occurrence if hazardous material is

15                                 transported, or

16                        iii.     Any greater coverage as may be required by law or

17                                 regulations.

18         C.      THE UNDERLYING ACTION

19         13.     The Underlying Action arises out of an incident resulting in personal injuries

20 sustained by Peter Alfaro which occurred on October 26, 2015, at the Weyerhaeuser
21 Company Distribution Center located in Santa Clarita, California which is owned by
22 Weyerhaeuser NR Company. The Weyerhaeuser Company Distribution Center includes a
23 yard where flatbed trailers are loaded with Weyerhaeuser Company products by employees
24 of Weyerhaeuser Company, the parent company of Weyerhaeuser NR, for subsequent
25 transportation by motor carriers, in this instance, Gardner Trucking, Inc. The defendants in
26 the Underlying Action are Weyerhaeuser Company and Weyerhaeuser NR Company which
27 has been named as a “Doe” defendant.
28
                                                     4
                                 COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:20-cv-08216-MWF-AFM Document 1 Filed 09/08/20 Page 5 of 14 Page ID #:5




 1         14.    On or about October 23, 2015, employees of Weyerhaeuser Company loaded a

 2 flatbed trailer full of lumber on the premises of the Weyerhaeuser Company Distribution
 3 Center.
 4         15.    On or about October 26, 2015, Mr. Alfaro, a truck driver and employee of

 5 Gardner Trucking, Inc. entered the Weyerhaeuser Company Distribution Center located in
 6 Santa Clarita, California to haul the flatbed trailer of lumber. When Mr. Alfaro was
 7 tightening the straps around the lumber, the lumber fell on Mr. Alfaro causing injuries to
 8 him. The Complaint in the Underlying action alleges that the defendant “failed to properly
 9 secure the load of lumber, which would have prevented this incident” and that “defendants
10 and each of them, and their agents negligently and carelessly loaded the trailer in a manner
11 that created a foreseeable risk of harm to the plaintiff” as they “were aware that lumber
12 would fall off the trailer if not properly loaded prior to October 26, 2015.” A true and
13 correct copy of the Complaint in the Underlying Action is attached hereto as Exhibit B.
14         D.     THE NATIONAL PRIMARY POLICY

15         16.    National issued “Commercial Auto” policy no. GAR 8199100 03 to Gardner

16 Trucking, Inc. as the named insured for the policy period of October 1, 2015 to October 1, 2016
17 with a limit of liability of $1,000,000 (the "National Primary Policy.")
18                a.     Under the liability coverage for “bodily injury”, the National Primary

19 Policy provides coverage for “all sums an ‘insured’ legally must pay as damages because of
20 ‘bodily injury’ or ‘property damage’ to which this insurance applies, caused by an ‘accident’
21 and resulting from the ownership, maintenance or use of a covered ‘auto’.”
22                b.     The National Primary Policy includes two (2) “Blanket Additional

23 Insured” endorsements which extend coverage to an organization which Gardner Trucking is
24 “required to add as an additional insured” as “limited” to “the limits of insurance applicable
25 to the additional insured” as set forth in a “written contract” or the Declarations for the
26 National policy, “whichever are less.”
27                c.     The Blanket Additional Insured endorsements further provides that the

28 coverage afforded is “excess over any other valid and collectible insurance available to the
                                                  5
                              COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:20-cv-08216-MWF-AFM Document 1 Filed 09/08/20 Page 6 of 14 Page ID #:6




 1 additional insured whether primary, excess, contingent or any other basis unless the contract
 2 specifically requires that this insurance be primary.”
 3         E.     THE LEXINGTON EXCESS POLICY

 4         17.    Lexington issued “Follow Form Excess Liability Policy” No. 048883243 to

 5 Gardner Trucking, Inc. for the policy period of October 1, 2015 to October 1, 2016 with a limit
 6 of liability of $2,000,000 (the “Lexington Excess Policy”).
 7         18.    Under Paragraph “A” of the policy’s “Insuring Agreement”, Lexington is only

 8 obligated to pay “sums the insured becomes legally obligated to pay as Loss Amounts in
 9 excess of Underlying Limits by reason of exhaustion of such limits and to which this
10 insurance applies, subject to . . . the terms and conditions of the ‘Followed Policy.’” The
11 phrase “Followed Policy” is defined to mean “the policy shown in Item 6 of the
12 ‘Declarations.’” Item 6 of the Lexington policy’s Declarations entitled “Followed Policy”
13 states “Insurance Company: PER SCHEDULE OF UNDERLYING INSURANCE.” The
14 “Schedule of Underlying Insurance” for the period October 1, 2015-16 identifies the National
15 Primary Policy as the underlying insurance, with a “per accident” limit of liability of
16 $1,000,000.
17         F.     THE NATIONAL EXCESS POLICY

18         19.    National, in addition to issuing the National Primary Policy to Gardner

19 referenced above, also issued a second level excess policy, Policy No. EXT0010760-00, that sat
20 above the Lexington Excess Policy (the "National Excess Policy.") The National Excess Policy
21 provided a $3,000,000 layer of excess coverage that generally “followed form” to the National
22 Primary Policy and the Lexington Excess Policy.
23         G.     THE FMIC EXCESS POLICY

24         20.    FMIC issued Commercial Excess Liability Policy no. MA-EX-0000058210-01 to

25 named insured, Gardner Trucking, Inc., at its address in Chino, CA, with effective dates of
26 October 1, 2015 to October 1, 2016 (the "FMIC Excess Policy.") The FMIC Excess Policy is
27 excess to (1) the National Primary Policy; (2) the Lexington Excess Policy; and (3) the National
28 Excess Policy. A true and correct copy of the FMIC Excess Policy is attached as Exhibit C.
                                                  6
                              COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:20-cv-08216-MWF-AFM Document 1 Filed 09/08/20 Page 7 of 14 Page ID #:7




 1        21.   The FMIC Excess Policy is a "following form" excess policy containing the

 2 following insuring agreement:
 3              a.    We will pay on behalf of the insured the "ultimate net
                      loss" in excess of the "retained limit" because of "injury or
 4                    damage" to which this insurance applies.

 5                    We will have the right and duty to defend the insured
                      against any "suit" seeking damages for such "injury or
 6                    damage" when the "retained limit" has been paid in
                      accordance with the provisions of the "underlying
 7                    insurance."

 8                    When we have no duty to defend, we will have the right
                      to defend, or to participate in the defense of, the insured
 9                    against any other "suit" seeking damages for "injury or
                      damage."
10
                      However, we will have no duty to defend the insured
11                    against any "suit" seeking damages for which insurance
                      under this Policy does not apply.
12
                      At our discretion, we may investigate any "event" that
13                    may involve this insurance and settle any resultant claim
                      or "suit," for which we have the duty to defend.
14
                      But:
15
                      (1)      The amount we will pay for "ultimate net loss" is
16                             limited as described in SECTION II — LIMITS OF
                               INSURANCE; and
17
                      (2)      Our right and duty to defend ends when we have
18                             paid the applicable limit of insurance in the
                               payment of judgments or settlements under this
19                             Policy. However, if the Policy of "controlling
                               underlying insurance" specifies that limits are
20                             reduced by defense expenses, our right and duty to
                               defend ends when we have paid the applicable
21                             limit of insurance in the payment of defense
                               expenses, judgments or settlements under this
22                             Policy.

23                    b.       The insurance under this Policy will follow the
                               same provisions, exclusions, conditions and
24                             limitations that are contained in the applicable
                               "controlling underlying insurance," unless
25                             otherwise directed by this insurance. To the extent
                               such provisions differ or conflict, the provisions of
26                             this Policy will apply. However the coverage under
                               this Policy will be no broader than that provided
27                             by:

28
                                                7
                             COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:20-cv-08216-MWF-AFM Document 1 Filed 09/08/20 Page 8 of 14 Page ID #:8




 1                               (1)     The applicable "controlling underlying
                                         insurance"; and
 2
                                 (2)     Any other "underlying insurance.
 3
            22.    The FMIC Excess Policy includes the following definitions:
 4
                   a.     "Controlling underlying insurance" means a policy of insurance listed
 5
     in the Schedule of Underlying Insurance and identified as "controlling underlying
 6
     insurance."
 7
                   b.     "Event" means an occurrence, offense, accident, act, or other event, to
 8
     which the applicable "controlling underlying insurance" applies.
 9
                   c.     "Injury or damage" means any "injury or damage" covered in the
10
     applicable "controlling underlying insurance" arising from an "event."
11
                   d.     "Retained limit" means the sum of all "underlying insurance" shown in
12
     the Schedule of Underlying Insurance, and any other insurance or self-insurance applicable
13
     to the clam or "suit," except insurance specifically written to apply in excess of this policy.
14
                   e.     "Ultimate net loss" means the total sum, after reduction for recoveries,
15
     or salvages collectible, that the insured becomes legally obligated to pay as damages by
16
     reason of:
17
                          a.     Settlements, judgments, binding arbitration; or
18
                          b.     Other binding alternate dispute resolution proceeding entered
19
                                 into with our consent.
20
                   "Ultimate net loss" includes defense expenses if the "controlling underlying
21
     insurance" specifies that limits are reduced by defense expenses.
22
                   f.     "Underlying insurance" means the policy or policies (including any
23
     renewal or replacement of such policies) of insurance listed in the Schedule of Underlying
24
     Insurance including the "controlling underlying insurance" and any self insured retentions.
25
                   g.     "Underlying insurer" means any insurer who provides a policy of
26
     insurance listed in the Schedule of Underlying Insurance.
27
28
                                                   8
                               COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:20-cv-08216-MWF-AFM Document 1 Filed 09/08/20 Page 9 of 14 Page ID #:9




 1         H.     THE NORTH RIVER EXCESS POLICY

 2         23.    North River issued its Excess Insurance Policy no. 5227983162 to Gardner, at its

 3 address in Chino, CA, with effective dates of October 1, 2015 to October 1, 2016 (the "North
 4 River Excess Policy.") The North River Excess Policy is excess to (1) the National Primary
 5 Policy; (2) the Lexington Excess Policy; (3) the National Excess Policy; and (4) the FMIC
 6 Excess Policy. A true and correct copy of the FMIC Excess Policy is attached as Exhibit D.
 7         24.    The North River policy is a "following form" excess policy containing the

 8 following insuring agreement:
 9                WE will pay on YOUR behalf the ULTIMATE NET LOSS (1) in
                  excess of all UNDERLYING INSURANCE, and (2) only after all
10                UNDERLYING INSURANCE has been exhausted by the
                  payments of the limits of such insurance for losses arising out of
11                occurrences insured by all of the policies designated in the
                  Declarations as UNDERLYING INSURANCE. If any
12                UNDERLYING INSURANCE does not pay a loss for reasons
                  other than the exhaustion of an aggregate limit of insurance,
13                then WE shall not pay such loss.

14                If we are prevented by law from paying on YOUR behalf for
                  coverage provided under his insurance, then we will indemnify
15                you.

16                The Definitions, Terms, Conditions, and Exclusions of the
                  "CONTROLLING UNDERLYING INSURANCE" scheduled in
17                Item 5 of the Declarations, in effect at the inception date of this
                  policy, apply to this coverage unless they are inconsistent with
18                provisions of this policy, or relate to premium, subrogation, any
                  obligation to defend, the payment of expenses, limits of
19                insurance, cancellation or any renewal agreement.

20         25.    The North River Excess Policy includes the following definitions:

21                a.     CONTROLLING UNDERLYING INSURANCE means the policy or

22 policies of insurance as stated in Item 5 of the Declarations.
23                b.     ULTIMATE NET LOSS means the amount of the principal sum, award

24 or verdict actually paid or payable in cash in the settlement or satisfaction of claims for
25 which the insured is liable, either by adjudication or compromise with the written consent
26 of US, after making proper deduction for all recoveries and salvages.
27
28
                                                  9
                              COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:20-cv-08216-MWF-AFM Document 1 Filed 09/08/20 Page 10 of 14 Page ID #:10




 1                      Defense expense payments shall be included within the ULTIMATE

 2 NET LOSS, provided that such expenses are included within the terms, conditions, and
 3 limits of insurance of any UNDERLYING INSURANCE.
 4                c.    UNDERLYING INSURANCE means the policy or policies of insurance

 5 as described in Item 5 of the Declarations, including CONTROLLING UNDERLYING
 6 INSURANCE.
 7         26.    Neither the FMIC Excess Policy nor the North River Excess Policy apply

 8 unless and until all the limits of the Lexington Excess Policy and the National Excess Policy
 9 have been exhausted, which to date, has not occurred.
10         I.     THE ASPEN EXCESS POLICY

11         27.    Aspen issued “Excess Liability Policy” No. KOA094114A0D to Weyerhaeuser

12 Company for the policy period of November 1, 2014 to November 1, 2015 (the “Aspen
13 Policy.”) The Aspen Policy provides coverage in the amount of $10,000,000 per occurrence
14 purportedly in excess of $10,000,000 self-insured retention.
15         28.    The Aspen Policy defines the named insured to mean “Weyerhaeuser

16 Company and: (1) any subsidiaries or divisions of Weyerhaeuser Company.”
17 Weyerhaeuser is a wholly-owned subsidiary of Weyerhaeuser Company, and therefore is a
18 named insured under the Aspen policy.
19         29.    The Aspen policy’s insuring agreement provides as follows:

20                INSURING AGREEMENT

21                Coverage A:

22                The Company will pay on behalf of the Insured (unless
                  prohibited by local law in which case The Company will
23                indemnify the Insured) for Ultimate Net Loss in excess of the
                  total applicable limits of liability of underlying insurance set
24                forth under the Schedule of Underlying insurance (hereinafter
                  referred to as Schedule A) or any renewals or replacements
25                thereof. With respect to Coverage A, the provisions of all
                  underlying policies are incorporated as a part of this policy,
26                except for any obligations to investigate and defend and pay for
                  costs and expenses incident to any of the same, the amounts of
27                the limits of liability and the Condition M - Other Insurance
                  provision. As to Ultimate Net Loss not covered by underlying
28
                                                10
                             COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:20-cv-08216-MWF-AFM Document 1 Filed 09/08/20 Page 11 of 14 Page ID #:11




 1                 insurance set forth under Schedule A, or any renewals or
                   replacements thereof, Coverage B applies.
 2
                   Coverage B:
 3
                   As to Ultimate Net Loss not covered by underlying insurances
 4                 set forth under Schedule A, or any renewals or replacements
                   thereof, The Company hereby agrees, subject to the limitations,
 5                 terms and conditions hereinafter mentioned, to pay on behalf of
                   the Insured (unless prohibited by local law in which case The
 6                 Company will indemnify the Insured) for all sums which the
                   Insured shall be obligated to pay by reason of liability imposed
 7                 upon the Insured by law, or assumed under contract or
                   agreement by the Insured for damages and expenses, all as more
 8                 fully defined by the term Ultimate Net Loss on account of:

 9                        1. Bodily Injury

10                        2. Personal Injury

11                        3. Property Damage

12                        4. Advertising Liability

13                        5. Incidental Professional Liability

14                 caused by or arising out of an Occurrence, event, offense or act
                   anywhere during the Policy Term.
15
            30.    California Insurance Code § 11580.9(c) provides that
16
                   “Where two or more policies are applicable to the same loss
17                 arising out of the loading or unloading of a motor vehicle, and
                   one or more of the policies is issued to the owner, tenant, or
18                 lessee of the premises on which the loading or unloading occurs,
                   it shall be conclusively presumed that the insurance afforded by
19                 the policy covering the motor vehicle shall not be primary,
                   notwithstanding anything to the contrary in any endorsement
20                 required by law to be placed on the policy, but shall be excess
                   over all other valid and collectible insurance applicable to the
21                 same loss with limits up to the financial responsibility
                   requirements specified in Section 16056 of the Vehicle Code. In
22                 that event, the two or more policies shall not be construed as
                   providing concurrent coverage, and only the insurance afforded
23                 by the policy or policies covering the premises on which the
                   loading or unloading occurs shall be primary and the policy or
24                 policies shall cover as an additional insured with respect to the
                   loading or unloading operations all employees of the owner,
25                 tenant, or lessee while acting in the course and scope of their
                   employment.”
26
            Since the accident giving rise to the Underlying Action arose out of the loading or
27
     unloading of a trailer, the trailer is a “motor vehicle” pursuant to the provisions of California
28
                                                   11
                               COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:20-cv-08216-MWF-AFM Document 1 Filed 09/08/20 Page 12 of 14 Page ID #:12




 1 Insurance Code § 11580.6(a). The Aspen Policy was issued to the owner, tenant, or lessee of
 2 the Weyerhaeuser Company Distribution Center where the loading of the trailer occurred,
 3 thus under California Insurance Code § 11580.9(c), the Lexington Excess Policy, and those
 4 policies following form to that policy (including the FMIC Excess Policy and the North River
 5 Excess Policy,") to the extent those policies apply, are “conclusively presumed” to be excess to
 6 the coverage afforded to Weyerhaeuser under the Aspen Policy.
 7           31.   Defendants Weyerhaeuser and Aspen dispute such contentions and contend

 8 that the FMIC Excess Policy and the North River Excess Policy affords coverage for loss of
 9 Weyerhaeuser in excess of the $1 million limit of the National Primary Policy but primary to
10 the Aspen Policy and any other insurance affording to Weyerhaeuser in excess of the Aspen
11 Policy.
12                                 FIRST CAUSE OF ACTION
13    DECLARATORY JUDGMENT: FMIC OWES NO DUTY TO INDEMNIFY
            WEYERHAEUSER UNDER THE FMIC EXCESS POLICY
14
             32.   FMIC hereby incorporates by reference Paragraphs 1 through 31 of this
15
     complaint as though fully set forth herein.
16
             33.   By virtue of the foregoing, there now exists an actual, justiciable controversy as
17
     between FMIC, on the one hand, and Defendants Weyerhaeuser and Aspen, on the other
18
     hand, regarding whether the FMIC Excess Policy provides coverage for Weyerhaeuser in the
19
     Underlying Action in that none of the underlying policies below the FMIC Excess Policy paid
20
     its limits with respect to the settlement of the Underlying Action, a necessary condition to
21
     coverage under said policy. A judicial determination and declaration is therefore necessary
22
     and appropriate as to whether the FMIC Excess Policy provides coverage for Weyerhaeuser
23
     in the Underlying Action.
24
                                 SECOND CAUSE OF ACTION
25
        DECLARATORY JUDGMENT: NORTH RIVER OWES NO DUTY TO
26     INDEMNIFY WEYERHAEUSER UNDER THE NORTH RIVER EXCESS
                             POLICY
27
             34.   North River hereby incorporates by reference Paragraphs 1 through 33 of this
28
                                                   12
                              COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:20-cv-08216-MWF-AFM Document 1 Filed 09/08/20 Page 13 of 14 Page ID #:13




 1 complaint as though fully set forth herein.
 2         35.    By virtue of the foregoing, there now exists an actual, justiciable controversy as

 3 between North River, on the one hand, and Defendants Weyerhaeuser and Aspen, on the
 4 other hand, regarding whether the North River Excess Policy provides coverage for
 5 Weyerhaeuser in the Underlying Action in that none of the underlying policies below the
 6 North River Excess Policy paid its limits with respect to the settlement of the Underlying
 7 Action, a necessary condition to coverage under said policy. A judicial determination and
 8 declaration is therefore necessary and appropriate as to whether the North River Excess
 9 Policy provides coverage for Weyerhaeuser in the Underlying Action.
10                                THIRD CAUSE OF ACTION
11     DECLARATORY JUDGMENT: THE FMIC EXCESS POLICY AND THE
       NORTH RIVER EXCESS POLICY ARE EACH EXCESS TO THE ASPEN
12                             POLICY
13         36.    FMIC and North River hereby incorporate by reference Paragraphs 1 through 35

14 of this complaint as though fully set forth herein.
15         37.    By virtue of the foregoing, there now exists an actual, justiciable controversy as

16 between FMIC and North River, on the one hand, and Defendants Weyerhaeuser and Aspen,
17 on the other hand, regarding whether the Aspen Policy is primary or whether, to the extent
18 the FMIC Excess Policy and/or the North River Excess Policy provide coverage at all, the
19 FMIC Excess Policy and/or the North River Excess Policy are primary to the Aspen Policy.
20                                    PRAYER FOR RELIEF
21         WHEREFORE, Plaintiffs FMIC and North River pray for judgment as follows:

22         1.     For a declaration that in the action entitled Peter Alfaro v. Weyerhaeuser Company,

23 et al., Los Angeles County Superior Court, Case No. BC646685, FMIC owes no duty to
24 indemnify Defendant Weyerhaeuser and/or Aspen under its Commercial Excess Liability
25 Policy no. MA-EX-0000058210-01 issued to Gardner Trucking, Inc.;
26         2.     For a declaration that in the action entitled Peter Alfaro v. Weyerhaeuser Company,

27 et al., Los Angeles County Superior Court, Case No. BC646685, North River owes no duty to
28 indemnify Defendant Weyerhaeuser or Aspen under its Excess Insurance Policy no.
                                                  13
                             COMPLAINT FOR DECLARATORY JUDGMENT
Case 2:20-cv-08216-MWF-AFM Document 1 Filed 09/08/20 Page 14 of 14 Page ID #:14




 1 5227983162 issued to Gardner Trucking, Inc.;
 2        3.     In the alternative, in the event that the Court does determine that either FMIC or

 3 North River owes an obligation to indemnify Weyerhaeuser and/or Aspen under its
 4 respective policies, such policies are excess to Aspen “Excess Liability Policy” No.
 5 KOA094114A0D;
 6        4.     For costs of suit herein; and

 7        5.     For such other and further relief as this Court deems just and proper.

 8
 9 DATED: September 8, 2020                      William D. Naeve
                                                 Bryan M. Weiss
10                                               MURCHISON & CUMMING, LLP

11
12                                        By: /s/ William D. Naeve )
                                              William D. Naeve
13                                            Bryan M. Weiss
                                              Attorneys for Plaintiff,
14                                               FIRST MERCURY INSURANCE
                                                 COMPANY and THE NORTH RIVER
15                                               INSURANCE COMPANY.

16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 14
                            COMPLAINT FOR DECLARATORY JUDGMENT
